ACCEPTED
                                                                                        03-14-00469-CR
                                                                                                6448351
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   8/11/2015 3:07:47 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                            CAUSE NO. 03-14-00469-CR

                                                             FILED IN
                                                      3rd COURT OF APPEALS
            _________________________________________________
                                                          AUSTIN, TEXAS
                                                      8/11/2015 3:07:47 PM
                       IN THE COURT OF APPEALS          JEFFREY D. KYLE
                  FOR THE THIRD DISTRICT OF TEXAS             Clerk
                            AUSTIN DIVISION
            _________________________________________________


MITCHELL HOLLIS WRIGHT                      §
                                            §
v.                                          §
                                            §
STATE OF TEXAS                              §

             _______________________________________________

                APPELLANT’S MOTION FOR REHEARING
             _______________________________________________




                                            Justin Bradford Smith
                                            Texas Bar No. 24072348
                                            Harrell, Stoebner, & Russell, P.C.
                                            2106 Bird Creek Drive
                                            Temple, Texas 76502
                                            Phone: (254) 771-1855
                                            FAX: (254) 771-2082
                                            Email: justin@templelawoffice.com

                                            ATTORNEY FOR APPELLANT



Appellant’s Motion for Rehearing                                                 Page 1
Wright v. State; Cause No. 03-14-00469-CR
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, Appellant MITCHELL HOLLIS WRIGHT, who files this

Motion for Rehearing, and respectfully asks this Court to revise its judgment in

Cause Number 03-14-00469-CR only.

                                            I.

          1. On July 28, 2015, this Court issued an opinion sustaining Appellant’s

three issues. The first two issues complained that restitution and its accompanying

fee should not have been ordered against Appellant in Trial Court Cause Number

23,385 (Appellate Cause Number 03-14-00469).

          2. The Court agreed, and in its opinion “modif[ied] the trial court’s

judgment adjudicating guilt in cause number CR 23,285 to delete the language

regarding the payment of restitution.” Wright v. State, 03-14-00469-CR, 2015 WL
4609743, at *3 (Tex. App.—Austin July 28, 2015, no. pet. h.). The Court further

“modif[ied] the court costs in the judgment adjudicating guilt in cause number

CR23,385 to delete the $12.00 restitution fee.” Id.

          3. However, the Court’s judgment in Cause No. 03-14-00469-CR (Trial

Court Cause Number CR 23,385) modifies the trial court’s judgment only to reflect

the correct offense (as requested in Appellant’s third issue), but does not modify

the judgment to delete the restitution and the restitution fee.



Appellant’s Motion for Rehearing                                                  Page 2
Wright v. State; Cause No. 03-14-00469-CR
          4. Accordingly, Appellant asks this Court to grant this motion for

rehearing and issue a new judgment in Cause No. 03-14-00469-CR that also

modifies the trial court’s judgment to delete the restitution and the restitution fee,

as ordered in the Court’s opinion.

                                       PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant asks this Court to

grant his Motion for Rehearing and issue a corrected judgment in Cause No. 03-

14-00469-CR that deletes the restitution and the restitution fee in the trial court’s

judgment in Cause No. CR 23,385, and which still modifies the judgment to reflect

the correct statute for the offense.

                                              Respectfully submitted:


                                              /s/ Justin Bradford Smith
                                              Justin Bradford Smith
                                              Texas Bar No. 24072348
                                              Harrell, Stoebner, & Russell, P.C.
                                              2106 Bird Creek Drive
                                              Temple, Texas 76502
                                              Phone: (254) 771-1855
                                              FAX: (254) 771-2082
                                              Email: justin@templelawoffice.com

                                              ATTORNEY FOR APPELLANT




Appellant’s Motion for Rehearing                                                Page 3
Wright v. State; Cause No. 03-14-00469-CR
                       CERTIFICATE OF COMPLIANCE

     I hereby certify that, pursuant to Rule 9.4(i)(D) of the Texas Rules of
Appellate Procedure, Appellant’s Motion for Rehearing contains 288 words.


                                            /s/ Justin Bradford Smith
                                            Justin Bradford Smith




                           CERTIFICATE OF SERVICE

      I hereby certify that, on August 11, 2015, a true and correct copy of the

Appellant’s Motion for Rehearing was sent to the following counsel by eservice:

      W.W. Torrey
      Joseph P. Johnson
      Milam County District Attorney’s Office
      204 N. Central
      Cameron, Texas 76520
      Email: daoffice@milamcounty.net
             Attorneys for the State

                                                        /s/ Justin Bradford Smith
                                                        Justin Bradford Smith




Appellant’s Motion for Rehearing                                            Page 4
Wright v. State; Cause No. 03-14-00469-CR